      Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 1 of 18




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,             NO. 3:18-CR-223

           v.                         (MARIANI, J.)
                                      (SAPORITO, M.J.)
SHAWN CHRISTY,

           Defendant.


                           MEMORANDUM
     This matter is before the court on a pro se motion for immediate

release due to the COVID-19 pandemic (Doc. 262) filed by the defendant,

Shawn Christy, a federal inmate at Lackawanna County Prison (LCP). 1

     Christy, who is currently awaiting sentencing, seeks his release

from custody pending sentencing based on prison conditions at

Lackawanna County Prison (LCP) and the inherent risk posed by his

being confined in close quarters with a large number of other inmates

during   the    COVID-19 global pandemic.          Christy   is   allegedly

immunocompromised due to multiple untreated medical issues. Further,



     1 The defendant was originally represented by the Office of the
Federal Public Defender until he decided to represent himself. The court
granted Christy’s request to represent himself and appointed stand-by
counsel to assist him in this case.
        Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 2 of 18




he requests relief to spend time with at-risk family members during the

pandemic. Christy has filed a brief in support of his motion. (Doc. 275.)

The government has filed a brief in opposition. (Doc. 264.) The matter is

ripe for a decision.

   I.     Statement of Facts

        Over the course of an investigation, law enforcement determined

that Christy had posted social media messages threatening to put a bullet

in the head of President Donald J. Trump, threatening to kill the district

attorney of Northampton County, John Morganelli, and threatening to

use lethal force against any law enforcement officer who sought to

apprehend him. Christy then absconded from state court criminal

proceedings against him in Schuylkill and Northampton Counties. While

on the lam, he went on a crime spree that included burglarizing and

stealing three guns from his uncle’s home in Luzerne County, breaking

into and stealing vehicles from the Rohrer Bus Company and Hazleton

Oil and Environmental Company, breaking into a school for the deaf and

several other businesses in Pennsylvania, breaking into and stealing

money from a church in Maryland, breaking into and stealing items from

a residence in Kentucky, where he also left a note threatening to wage



                                      2
      Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 3 of 18




war against the United States Marshals Service and other law

enforcement, and transporting and possessing stolen firearms as a

convicted felon and as a fugitive from Pennsylvania to other states. He

was finally apprehended in a wooded area in Ohio in possession of one of

the firearms he stole from his uncle’s residence in Pennsylvania.

     Against this factual backdrop, a federal grand jury charged Christy

with: (1) one count of threatening the President of the United States, in

violation of 18 U.S.C. § 871; (2) three counts of transmitting threatening

communications, in violation of 18 U.S.C. § 875(c); (3) two counts of

interstate transportation of stolen vehicles, in violation of 18 U.S.C.

§ 2312; (4) two counts of interstate transportation of stolen firearms, in

violation of 18 U.S.C. § 922(i); (5) two counts of interstate transportation

of a firearm while under indictment for a felony offense, in violation of 18

U.S.C. § 922(n); 2 one count of possession of a firearm by a fugitive from

justice, in violation of 18 U.S.C. § 922(g)(2); and one count of possession




     2 The term “indictment” in this statute includes federal or state
charges brought by criminal complaint or by the filing of an information.
See 18 U.S.C. § 921(a)(14); see also Sears v. United States, No. 10-1215,
2011 WL 1642008, at *6 (W.D. Pa. May 2, 2011) (collecting cases).

                                     3
      Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 4 of 18




of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1).3

(Doc. 47).

     On October 26, 2018, Christy appeared before the undersigned

United States magistrate judge for an initial appearance and

arraignment on the original indictment, and he pleaded not guilty. We

conducted a detention hearing on that date and determined that the

defendant be detained pending trial because the government proved by

clear and convincing evidence that no condition or combination of

conditions of release would reasonably assure the safety of any other

person and the community. We also concluded that the government

proved by a preponderance of the evidence that no condition or

combination of conditions of release would reasonably assure the

defendant’s appearance for future proceedings. He has remained

detained since that time.




     3  Federal charges were originally brought against Christy by
criminal complaint on June 19, 2018. (Doc. 1). He was subsequently
indicted by a federal grand jury on July 10, 2018, in a four-count
indictment. (Doc. 6). The grand jury later returned an eleven-count
superseding indictment against him on November 27, 2018. (Doc. 28).
Finally, the grand jury returned a twelve-count second superseding
indictment on December 11, 2018, on which Christy was ultimately tried
before a jury. (Doc. 47).

                                    4
      Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 5 of 18




     On December 10, 2018, Christy appeared a second time before the

undersigned for an arraignment on the first superseding indictment, and

he once again pleaded not guilty. On December 14, 2018, Christy

appeared a third time before the undersigned for an arraignment on the

second superseding indictment, and he again pleaded not guilty.

     On November 27, 2019, following a seven-day jury trial, Christy

was convicted on all twelve counts of the second superseding indictment.

A presentence report has been completed and disclosed to the parties.

The government contends that Christy faces a maximum aggregate

sentence of ninety years in prison with an applicable guideline range of

262 to 327 months in prison. Christy is currently scheduled for a

sentencing hearing on June 17, 2020.

     In his brief in support, 4 Christy alleges that he is immuno-

compromised because: (1) he lost more than twenty pounds while he was

previously incarcerated at Schuylkill County Prison: (2) he has a broken

nose; (3) he has Addison’s disease, a heart condition, and Lyme disease.

He further maintains that he has not received proper medical care while




     4 We note that the defendant’s pro se brief is handwritten and
portions are difficult to read.

                                    5
      Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 6 of 18




incarcerated at LCP. He also asserts that he submitted requests for

medical treatment for flu-like symptoms, but he was neither examined

nor treated by prison medical staff. He alleges that LCP does not provide

hand sanitizer and he has been threatened by an LCP staff member for

filing grievances.

     Christy alleges that an inmate died at LCP because of a lack of

medical care for that inmate’s COVID-19 condition. The government

disputes this allegation as a factual matter, noting that the United States

Marshals Service has checked with prison officials, who have confirmed

that, as of the date when Christy’s motion was filed, no inmate had tested

positive for or died as a result of COVID-19. We have also ruled on several

similar motions for release based on COVID-19 over the past two months,

and at no time has it been alleged by any other defendant that an inmate

at LCP had died because of the novel coronavirus. Over the course of the

past two months, only a single staff member has been diagnosed with

COVID-19.

     A substantial portion of Christy’s handwritten brief also consists of

unrelated complaints about the prison staff, the court, the FBI, and his

treatment by several other individuals.



                                    6
        Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 7 of 18




        The government contends that Christy’s motion fails to prove

“exceptional reasons” to justify a temporary release. For the reasons

discussed herein, we will deny Christy’s motion.

  II.     Discussion

          a. COVID-19 Global Pandemic

        “COVID-19 is the infectious disease caused by the novel

coronavirus.” United States v. Roeder, ___ Fed. App’x ___, 2020 WL

1545872, at *1 (3d. Cir. Apr. 1, 2020) (per curiam). “We are mindful of the

unprecedented magnitude of the COVID-19 pandemic and the extremely

serious health risks it presents.” United States v. Harris, ___ F. Supp. 3d

____, 2020 WL 1700469, at *1 (M.D. Pa. Apr. 8, 2020). We are also

cognizant that the President of the United States has declared a national

emergency and the Governor of Pennsylvania has declared a state of

emergency and issued a statewide stay-at-home order, which is expected

to continue in effect through at least June 4, 2020, for Lackawanna

County, where the defendant is detained at LCP. Further, the Governor

has ordered all schools to remain closed for the remainder of the 2019-

2020 academic school year. We also recognize that public health officials

have strenuously encouraged the public to practice “social distancing,” to



                                      7
      Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 8 of 18




hand-wash or sanitize frequently, and to avoid close contact with

others—all of which presents challenges in detention facilities. See

Roeder, 2020 WL 1545872, at *2; United States v. Martin, No. PWG-19-

140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020).

        b. Conditions of LCP

     Christy alleges that an LCP staff member tested positive for

COVID-19. He contends that LCP does not provide hand sanitizer, that

he has not received medical care despite requests to prison officials, and

that he has been threatened by an LCP staff member for filing

grievances. He also alleges that an LCP inmate diagnosed with COVID-

19 has died because of a lack of medical care.

     The government proffered in its brief that LCP has reported no

positive COVID-19 cases among its inmate populations and only one

corrections officer who has tested positive. All inmates were informed of

that positive test result and placed on lockdown. The government further

denies that any inmate has been diagnosed with or died from COVID-19,

and it contends that Christy’s allegation to the contrary is simply false.

     We further take judicial notice of recent policies and procedures

adopted by LCP to prevent or limit the spread of COVID-19 within the



                                    8
      Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 9 of 18




prison. See Shakur v. Costello, 230 Fed. App’x 199, 201 (3d Cir. 2007) (per

curiam) (taking judicial notice of county prison procedures). Under these

new policies and procedures, LCP has suspended contact visits, regular

visitation, and visitation from volunteers, including religious leaders. It

has implemented aggressive sanitation programs and suspended all

programs that utilize “outside” employees. It has prohibited individuals

other than prison and medical staff to proceed any further than the

reception area. It has limited attorney visits with inmates to meetings

through a glass partition in a lawyer visitation room unless written

permission is granted by the warden or the deputy warden. It has

cancelled all conferences and out-of-county training. It has provided for

weekly contact with officials from the state department of corrections. It

has posted educational flyers in the blocks and in the reception area. It

has also implemented body temperature screening checks for all

employees and lawyers as they enter the facility. United States v.

Mendoza, No. 5:20-mj-00011, 2020 WL 1663361, at *3 & n.4 (M.D. Pa.

Apr. 3, 2020).

        c. 18 U.S.C. § 3145(c)—Release Pending Sentencing

     Christy does not specifically cite any provision of the Bail Reform



                                    9
     Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 10 of 18




Act of 1984 under which he seeks release. We have liberally construed

his pro se motion as one seeking release under 18 U.S.C. § 3145(c), based

on the COVID-19 global pandemic.

     Because Christy has been found guilty of a crime of violence, see 18

U.S.C. § 3142(f)(1)(A), 5 his detention in the first instance is governed by

18 U.S.C. § 3143(a)(2), which provides that such a pre-sentence

defendant be detained unless:

         (A)(i) the judicial officer finds there is a substantial
         likelihood that a motion for acquittal or new trial will be
         granted; or

         (ii) an attorney for the Government has recommended
         that no sentence of imprisonment be imposed on the
         person; and

         (B) the judicial officer finds by clear and convincing
         evidence that the person is not likely to flee or pose a


     5  The three counts of communicating threats, in violation of 18
U.S.C. § 875(c), are clearly crimes of violence under the Bail Reform Act.
See 18 U.S.C. § 3156(a)(4) (providing statutory definition for “crime of
violence”); United States v. Santoro, 359 F. Supp. 3d 122, 126–28 (D. Me.
2019) (communicating a threat to injure another person is a crime of
violence for detention purposes); United States v. Choudhry, 941 F. Supp.
2d 347, 351 (E.D.N.Y. 2013) (same). Upon examining the elements of the
offense, we further find that the count of threatening the President, in
violation of 18 U.S.C. § 871, is also a crime of violence under the Bail
Reform Act. But for detention purposes, the balance of Christy’s offenses
of conviction are not crimes of violence. See United States v. Bowers, 432
F. 3d 518, 521–24 (3d Cir. 2005) (holding that possession of a firearm by
a convicted felon is not a crime of violence for detention purposes).

                                     10
     Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 11 of 18




         danger to any other person or the community.

18 U.S.C. § 3143(a)(2); see also Fed. R. Crim. P. 46(c) (placing burden of

proof on the defendant).

     Christy has proffered no evidence to support a finding that there is

a substantial likelihood that a motion for acquittal or new trial will be

granted. Likewise, Christy has proffered no evidence that the

government will be recommending no prison time, and in its brief in

opposition, the government advises that Christy is subject to a lengthy

prison term. 6 Consequently, Christy is not eligible for release under

§ 3143(a)(2).

     We therefore construe Christy’s motion as relying on § 3145(c),

which provides that: “A person subject to detention pursuant to section

3143(a)(2) . . . , who meets the conditions of release set forth in section

3143(a)(1) . . . , may be ordered released, under appropriate conditions,

by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person’s detention would not be appropriate.” 18 U.S.C.



     6 The government does not explicitly state that it will not be
recommending no sentence of imprisonment, but it notes that Christy
faces a maximum sentence of ninety years in prison, and that his
guideline sentencing range is 262 months (more than 21 years) to 327
months (more than 27 years) of imprisonment.

                                    11
     Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 12 of 18




§ 3145(c); see also United States v. Williams, 903 F. Supp. 2d 292, 298–

302 (M.D. Pa. 2012) (holding that a district court possesses discretion to

consider a temporary release pending sentencing under § 3145(c));

United States v. Ortiz, No. 1:18-CR-00134, 2020 WL 1904478, at *3 (M.D.

Pa. Apr. 17, 2020) (endorsing Williams in the context of COVID-19).

     To qualify for temporary release pending sentencing under

§ 3145(c), a defendant must first satisfy the criteria set forth in

§ 3143(a)(1). That section provides that the person “be detained, unless

the judicial officer finds by clear and convincing evidence that the person

is not likely to flee or pose a danger to the safety of any other person or

the community if released.” 18 U.S.C. § 3143(a)(1); see also Fed. R. Crim.

P. 46(c) (placing burden of proof on the defendant).

     We originally ordered the defendant’s detention on October 26,

2018, because: the weight of the evidence was strong; he was subject to a

lengthy period of incarceration if convicted; his prior criminal history; his

participation in criminal activity while on probation, parole, or

supervision; his lack of stable employment; his prior failure to appear in

court as ordered; his prior attempts to evade law enforcement; his prior

violations of parole, probation, or supervised release; his history of non-



                                     12
     Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 13 of 18




compliance with supervision and threats to his probation officer; his

history of being a fugitive from justice, eluding authorities over a 90-day

period, during which his flight took him to six states and over an

international border to Canada; and his placement of members of law

enforcement, his family, and the community at-large at risk of harm

during his flight from justice.

     We note that, having been convicted in the interim, the burden of

proof has now shifted from the government to the defendant. Compare 18

U.S.C. § 3142(f) (imposing burden on government to prove dangerousness

by clear and convincing evidence and flight risk by preponderance of the

evidence) with id. § 3143(a)(1) and Fed. R. Crim. P. 46(c) (imposing

burden on defendant to prove by clear and convincing evidence that he is

not likely to flee or to pose a danger to other persons or the community).

Now, after considering the information presented in the motion papers

and based on the nature of the offenses of conviction, the length of the

potential sentence to be imposed, the strong weight of evidence against

the defendant, and his demonstrated history of flight and endangering

others, we find that the defendant has failed to establish, by clear and

convincing evidence, that there is any condition or combination of



                                    13
      Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 14 of 18




conditions that will reasonably assure the court that he is not likely to

flee or pose a danger to the safety of any other person or the community

if released.

      Based on the foregoing, we are not obligated to address the

“exceptional reasons” factor in § 3145(c). See Ortiz, 2020 WL 1904478, at

*5. Nevertheless, under the specific facts presented in this case, we find

the health risks posed by the COVID-19 pandemic to this particular

defendant do not constitute “exceptional reasons” justifying his

temporary release from presentence detention.

      In his supporting brief, Christy presents only speculative

arguments that his confinement at LCP increases the health risks posed

to him by COVID-19. Other than a single guard who appears to have had

no contact with the movant, there have been no confirmed cases of

COVID-19 at LCP. In addition, Christy failed to provide any medical

documentation in support of his alleged adverse medical conditions.

Moreover, LCP has implemented new policies and procedures to protect

its population as referenced above. There is no evidence that such

measures are, or have been, inadequate. Our court has temporarily

continued all live, in-court proceedings through May 31, 2020, which



                                    14
     Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 15 of 18




should ameliorate a criminal defendant’s concerns about assisting his or

her attorney in the preparation of a defense. Any reason for Christy to

assist his stand-by counsel in his defense is further diminished by the

fact that the presentence report in this case has already been completed

and apparently reviewed by the parties, and he is merely awaiting

sentencing, which is set for June 17, 2020. Further, we are confident that

LCP will respect the privileged nature of the communications between

attorneys and their inmate-clients, as nothing to the contrary has been

alleged or otherwise brought to our attention. Under all these

circumstances, we are not inclined to release him at this crucial time in

the progression of his case, just before his sentencing hearing.

     In the absence of any evidence of a medically diagnosed health

condition that would increase the risk to Christy posed by COVID-19, or

any evidence that LCP is not providing—or is unable to provide—

appropriate medical care, we are not persuaded that Christy should be

released. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(recognizing that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering



                                   15
     Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 16 of 18




BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread”). While the court remains understanding of Christy’s

subjective concerns regarding the possibility of health complications

caused by the COVID-19 virus, “[s]uch speculation does not constitute a

‘compelling reason’ for temporary release.” United States v. Loveings, Cr.

No. 20-51, 2020 WL 1501859, at *3 (W.D. Pa. Mar. 30, 2020); see also

United States v. Pritchett, No. CR 19-280, 2020 WL 1640280, at *3 (W.D.

Pa. Apr. 2, 2020) (despite being sympathetic to defendant’s medical

conditions, including a diagnosis of asthma, speculation concerning

possible future conditions in jail does not constitute a “compelling reason”

for temporary release.); United States v. Jones, No. 2:19-CR-00249-DWA,

2020 WL 1511221, at *3 (W.D. Pa. Mar. 29, 2020) (holding that, while the

defendant suffered from hypertension, sleep apnea, and asthma, and it

is true that individuals with respiratory issues are at higher risk for

COVID-19, his present health conditions were not sufficient to establish

a compelling reason for release in light of the danger to the community

posed by his release and the efforts undertaken at the jail to combat the

spread of the virus) (citing United States v. Davis, No. 19-1604, 2020 U.S.

App. LEXIS 9987 (3d Cir. Mar. 20, 2020)).



                                    16
     Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 17 of 18




     The mere presence of the virus, even in the detention setting, does

not automatically translate to the release of a person accused. United

States v. Williams, No. PWG-19-8, 2020 WL 1643662, at *2 (D. Md. Apr.

2, 2020) (denying defendant’s motion even where at least five inmates

had tested positive for COVID-19 and defendant suffered from allergies

and asthma); United States v. Bilbrough, No. TDC-20-0033, 2020 WL

1694362 (D. Md. Apr. 7, 2020) (affirming magistrate judge’s denial of

motion by defendant who suffered from diabetes); United States v.

Williams, No. PWG-13-544, 2020 WL 1434130 (D. Md. Mar. 24, 2020)

(denying a 67-year-old defendant’s motion); United States v. Penaloza,

No. TDC 19-238, 2020 WL 1555064 (D. Md. Apr. 1, 2020) (denying motion

of defendant who suffered from a heart murmur); United States v.

Jefferson, No. CCB-19-487, 2020 WL 1332011 (D. Md. Mar. 23, 2020)

(denying motion of asthmatic defendant). Thus, we are left to speculate

whether Christy’s continued incarceration would likely increase his risk

of harm. However, mindful of the rapidly evolving conditions in prisons

throughout the nation as well as the COVID-19 pandemic, we may

entertain a renewed request for release if at some point in the future it

becomes clear that there are compelling reasons to justify the defendant’s



                                   17
      Case 3:18-cr-00223-RDM Document 278 Filed 05/29/20 Page 18 of 18




release. United States v. Sanchez, No. 1:19-cr-00152, 2020 WL 1814159

*7 (M.D. Pa. Apr. 9, 2020) (citing United States v. Lee, No 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020)).

   III. Conclusion

      For the reasons set forth above, Christy has failed to establish by

clear and convincing evidence that he is not likely to flee or pose a danger

to the safety of any other person or the community if released, and he has

failed to establish exceptional reasons why his continued detention until

sentencing is not appropriate. Therefore, his motion (Doc. 262) is denied.

      An appropriate order follows.



                                   s/Joseph F. Saporito, Jr.
                                   JOSEPH F. SAPORITO, JR.
                                   U.S. Magistrate Judge
Dated: May 29, 2020




                                     18
